Citation Nr: 0303721	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  96-39 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis C, with 
cirrhosis of the liver.  

2.  Entitlement to a total disability rating based on 
individual unemployability due solely as a result of service-
connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied him entitlement to nonservice-
connected pension, service connection for tinnitus and 
hepatitis C, with cirrhosis of the liver, and entitlement to 
a total disability rating based on individual unemployablity 
due solely as a result of service-connected disabilities.  

REMAND

In October 1999, VA received correspondence from the 
veteran's wife, in which she noted that she and the veteran 
had been separated for several months.  The address she 
supplied was located in West Homestead, Pennsylvania; the 
same address as used by the veteran during his appeal.  

In correspondence submitted by the veteran's representative, 
and received by VA in October 2000, VA was notified of the 
veteran's change of address, from West Homestead, 
Pennsylvania, to an address in Munhall, Pennsylvania.  

In a December 2000 rating decision, the RO granted the 
veteran entitlement to nonservice-connected disability 
pension and service connection for tinnitus, assigning the 
disability a 10 percent rating.  The same rating decision 
denied him service connection for hepatitis C, with cirrhosis 
of the lever, and to a total disability rating based on 
individual unemployability due solely as a result of service-
connected disabilities.  The veteran was notified of the 
decision and advised of his appellate rights by VA letter 
dated in December 2000, which was addressed to his Munhall, 
Pennsylvania, address, and he pursued his appeal.  Likewise, 
the VA notification letter concerning his nonservice-
connected pension was addressed to his Munhall, Pennsylvania, 
address.  

In August 2002, the veteran's representative submitted the 
veteran's written request for a Travel Board hearing before a 
Member of the Board sitting at the RO.  VA notified the 
veteran in late August 2002 that the hearing he had requested 
was scheduled for October 10, 2002.  At the appointed time 
and place of the scheduled Travel Board hearing, the veteran 
did not appear, nor was any excuse or request for 
rescheduling of the hearing made.  

However, on review of the record, the Board notes that the VA 
letter informing the veteran of the scheduled Travel Board 
hearing was sent to his "old" address, i.e., the one in 
West Homestead, Pennsylvania (the current address of his 
wife, from whom he is separated), and not to his current 
address of record in Munhall, Pennsylvania.  

In addition, during the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board further notes that the March 13, 2001, VA letter 
advising the veteran of the provisions of the Veterans Claims 
Assistance Act (VCAA) of 2000, likewise was addressed to his 
"old" address, and not to his current address of record, 
Munhall, Pennsylvania.  

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.156(a), 
3.326(a) (2002) are fully complied with 
and satisfied.  

2.  The RO should schedule a Travel Board 
hearing for the veteran in accordance 
with 38 C.F.R. §§ 19.75, 20.704 (2002).  
Unless the veteran responds, preferably 
in a signed writing, that he no longer 
desires a Travel Board hearing, the 
hearing should be held.  It is imperative 
that VA use the veteran's most recent 
address of record in all correspondence.  

The purpose of this REMAND is to ensure that all due process 
requirements have been met.  It is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument on the remanded issues while the case is in remand 
status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


